The Court,
Montgomery J.:
The question presented is whether this item is a disbursement made in the case which the prevailing party is entitled to tax as a part of her costs.
The expenditure is not a necessary incident to the trial of the cause. The transcript is a mere convenience for the attorney, rather than an absolute necessity.
*63Decided May, 1882.
W. E. Grove for Plaintiff.
Eben Smith for Defendant.
The statute which makes provision for the appointment of the court stenographer provides that such minutes shall be paid for by the party who may require them; and there is no provision of the act which evinces the legislative intention that the item should be taxable in any case against the defeated party. It is to be presumed that if such had been the legislative intent it would have been expressed.
My conclusion is that the item in question is not taxable.